
	

114 HR 6076 : To Research, Evaluate, Assess, and Treat Astronauts Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 6076
		IN THE SENATE OF THE UNITED STATES
		December 8, 2016ReceivedAN ACT
		To require the Administrator of the National Aeronautics and Space Administration to establish a
			 program for the medical monitoring, diagnosis, and treatment of
			 astronauts, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the To Research, Evaluate, Assess, and Treat Astronauts Act or the TREAT Astronauts Act. 2.Findings; sense of congress (a)FindingsCongress makes the following findings:
 (1)Human space exploration can pose significant challenges and is full of substantial risk, which has ultimately claimed the lives of 24 National Aeronautics and Space Administration astronauts serving in the line of duty.
 (2)As United States government astronauts participate in long-duration and exploration spaceflight missions they may experience increased health risks, such as vision impairment, bone demineralization, and behavioral health and performance risks, and may be exposed to galactic cosmic radiation. Exposure to high levels of radiation and microgravity can result in acute and long-term health consequences that can increase the risk of cancer and tissue degeneration and have potential effects on the musculoskeletal system, central nervous system, cardiovascular system, immune function, and vision.
 (3)To advance the goal of long-duration and exploration spaceflight missions, United States government astronaut Scott Kelly participated in a 1-year twins study in space while his identical twin brother, former United States government astronaut Mark Kelly, acted as a human control specimen on Earth, providing an understanding of the physical, behavioral, microbiological, and molecular reaction of the human body to an extended period of time in space.
 (4)Since the Administration currently provides medical monitoring, diagnosis, and treatment for United States government astronauts during their active employment, given the unknown long-term health consequences of long-duration space exploration, the Administration has requested statutory authority from Congress to provide medical monitoring, diagnosis, and treatment to former United States government astronauts for psychological and medical conditions associated with human space flight.
 (b)Sense of CongressIt is the sense of Congress that— (1)the United States should continue to seek the unknown and lead the world in space exploration and scientific discovery as the Administration prepares for long-duration and exploration spaceflight in deep space and an eventual mission to Mars;
 (2)data relating to the health of astronauts will become increasingly valuable to improving our understanding of many diseases humans face on Earth;
 (3)the Administration should provide the type of monitoring, diagnosis, and treatment described in subsection (a) only for conditions the Administration considers unique to the training or exposure to the spaceflight environment of United States government astronauts and should not require any former United States government astronauts to participate in the Administration’s monitoring;
 (4)such monitoring, diagnosis, and treatment should not replace a former United States government astronaut’s private health insurance;
 (5)expanded data acquired from such monitoring, diagnosis, and treatment should be used to tailor treatment, inform the requirements for new spaceflight medical hardware, and develop controls in order to prevent disease occurrence in the astronaut corps; and
 (6)the 340-day space mission of Scott Kelly aboard the ISS— (A)was pivotal for the goal of the United States for humans to explore deep space and Mars as the mission generated new insight into how the human body adjusts to weightlessness, isolation, radiation, and the stress of long-duration space flight; and
 (B)will help support the physical and mental well-being of astronauts during longer space exploration missions in the future.
					3.Medical monitoring and research relating to human space flight
 (a)In generalSubchapter III of chapter 201 of title 51, United States Code, is amended by adding at the end the following:
				
					20148.Medical monitoring and research relating to human space flight
 (a)In generalNotwithstanding any other provision of law, the Administrator may provide for the medical monitoring and diagnosis of a former United States government astronaut or a former payload specialist for conditions that the Administrator considers potentially associated with human space flight, and may provide for the treatment of a former United States government astronaut or a former payload specialist for conditions that the Administrator considers associated with human space flight, including scientific and medical tests for psychological and medical conditions.
						(b)Requirements
 (1)No cost sharingThe medical monitoring, diagnosis, or treatment described in subsection (a) shall be provided without any deductible, copayment, or other cost sharing obligation.
 (2)Access to local servicesThe medical monitoring, diagnosis, and treatment described in subsection (a) may be provided by a local health care provider if it is unadvisable due to the health of the applicable former United States government astronaut or former payload specialist for that former United States government astronaut or former payload specialist to travel to the Lyndon B. Johnson Space Center, as determined by the Administrator.
 (3)Secondary paymentPayment or reimbursement for the medical monitoring, diagnosis, or treatment described in subsection (a) shall be secondary to any obligation of the United States government or any third party under any other provision of law or contractual agreement to pay for or provide such medical monitoring, diagnosis, or treatment. Any costs for items and services that may be provided by the Administrator for medical monitoring, diagnosis, or treatment under subsection (a) that are not paid for or provided under such other provision of law or contractual agreement, due to the application of deductibles, copayments, coinsurance, other cost sharing, or otherwise, are reimbursable by the Administrator on behalf of the former United States government astronaut or former payload specialist involved to the extent such items or services are authorized to be provided by the Administrator for such medical monitoring, diagnosis, or treatment under subsection (a).
 (4)Conditional paymentThe Administrator may provide for conditional payments for or provide medical monitoring, diagnosis, or treatment described in subsection (a) that is obligated to be paid for or provided by the United States or any third party under any other provision of law or contractual agreement to pay for or provide such medical monitoring, diagnosis, or treatment if—
 (A)payment for (or the provision of) such medical monitoring, diagnosis, or treatment services has not been made (or provided) or cannot reasonably be expected to be made (or provided) promptly by the United States or such third party, respectively; and
 (B)such payment (or such provision of services) by the Administrator is conditioned on reimbursement by the United States or such third party, respectively, for such medical monitoring, diagnosis, or treatment.
 (c)ExclusionsThe Administrator may not— (1)provide for medical monitoring or diagnosis of a former United States government astronaut or former payload specialist under subsection (a) for any psychological or medical condition that is not potentially associated with human space flight;
 (2)provide for treatment of a former United States government astronaut or former payload specialist under subsection (a) for any psychological or medical condition that is not associated with human space flight; or
 (3)require a former United States government astronaut or former payload specialist to participate in the medical monitoring, diagnosis, or treatment authorized under subsection (a).
 (d)PrivacyConsistent with applicable provisions of Federal law relating to privacy, the Administrator shall protect the privacy of all medical records generated under subsection (a) and accessible to the Administration.
 (e)RegulationsThe Administrator shall promulgate such regulations as are necessary to carry out this section. (f)Definition of United States government astronautIn this section, the term United States government astronaut has the meaning given the term government astronaut in section 50902, except it does not include an individual who is an international partner astronaut.
 (g)Data use and disclosureThe Administrator may use or disclose data acquired in the course of medical monitoring, diagnosis, or treatment of a former United States government astronaut or a former payload specialist under subsection (a), in accordance with subsection (d). Former United States government astronaut or former payload specialist participation in medical monitoring, diagnosis, or treatment under subsection (a) shall constitute consent for the Administrator to use or disclose such data..
 (b)Clerical amendmentThe table of contents for chapter 201 of title 51, United States Code is amended by inserting after the item relating to section 20147 the following:
				
					
						20148. Medical monitoring and research relating to human space flight.
			(c)Annual reports
 (1)In generalEach fiscal year, not later than the date of submission of the President’s annual budget request for that fiscal year under section 1105 of title 31, United States Code, the Administrator of the National Aeronautics and Space Administration shall publish a report, in accordance with applicable Federal privacy laws, on the activities of the National Aeronautics and Space Administration under section 20148 of title 51, United States Code, as added by subsection (a).
 (2)ContentsEach report under paragraph (1) shall include a detailed cost accounting of the Administration’s activities under such section 20148 of title 51, United States Code, and a 5-year budget estimate.
 (3)Submission to CongressThe Administrator shall submit to the appropriate committees of Congress each report under paragraph (1) not later than the date of submission of the President’s annual budget request for that fiscal year under section 1105 of title 31, United States Code.
				(d)Cost estimate
 (1)RequirementNot later than 90 days after the date of enactment of this Act, the Administrator of the National Aeronautics and Space Administration shall enter into an arrangement with an independent external organization to undertake an independent cost estimate of the cost to the National Aeronautics and Space Administration and the Federal Government to implement and administer the activities of the National Aeronautics and Space Administration under section 20148 of title 51, United States Code, as added by subsection (a). The independent external organization may not be an entity of the National Aeronautics and Space Administration, such as the Office of Safety and Mission Assurance.
 (2)Submittal to CongressNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit the independent cost estimate undertaken pursuant to paragraph (1) to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
				(e)Privacy study
 (1)StudyThe Administrator of the National Aeronautics and Space Administration shall carry out a study on any potential privacy or legal issues related to the possible sharing beyond the Federal Government of data acquired under the activities of the National Aeronautics and Space Administration under section 20148 of title 51, United States Code, as added by subsection (a).
 (2)ReportNot later than 270 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of the study carried out under paragraph (1).
 (f)Inspector General auditThe Inspector General of the National Aeronautics and Space Administration shall periodically audit or review, as the Inspector General considers necessary to prevent waste, fraud, and abuse, the activities of the National Aeronautics and Space Administration under section 20148 of title 51, United States Code, as added by subsection (a).
			
	Passed the House of Representatives December 7, 2016.Karen L. Haas,Clerk
